Case 1:19-cv-00268-KAM-CLP Document 6 Filed 05/16/19 Page 1 of 1 PageID #: 38




             Phone: (718) 971-9474| Fax: (718) 865-0943| Email: Jshalom@JonathanShalomLaw.com
                       Office: 124-04 Metropolitan Avenue Kew Gardens, New York 11415



                                                                             May 16, 2019
VIA ECF
Honorable Judge Cheryl L. Pollack
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


              Re: Dennis v. Olde Good Things, Inc; No; 1:19-cv-00268-KAM-CLP


Dear Honorable Judge Pollack,

The undersigned represents Plaintiff Derrick U Dennis (hereinafter “Plaintiff”) in the above-referenced
matter.

This Letter is submitted in response to the Court’s April 18, 2019 Status Report Order. After a failed
attempt, Plaintiff has successfully served Defendant Olde Good Things, Inc through its process server on
May 8, 2019. The affidavit of service was filed on May 16, 2019 with a notarized signature from the
process server swearing under penalty of perjury that all information was true and correct.

Defendant’s time to respond or move is due on May 29, 2019.


                                                             Thank you.


                                                             Respectfully submitted,

                                                             /s/ Jonathan Shalom
                                                             Jonathan Shalom, Esq.
